Citation Nr: 0508577	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-16 994 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residual injuries, 
which are claimed as neck, back and brain injuries.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The appellant served on active duty from July 1972 to April 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

Appellant failed to appear for a personal hearing before a 
Member of a traveling section of the Board on October 29, 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the May 1999 rating decision the RO denied veteran's claim 
for service connection for residual injuries, which are 
claimed as neck, back and brain injuries.  The RO denied the 
claim as not well grounded.  The RO included the regulation 
regarding not well grounded claims in the July 1999 statement 
of the case.  In the March 2003 supplemental statement of the 
case the RO affirmed the prior disallowance.  The RO has not 
adequately adjudicated this claim on a de novo basis in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
law eliminated the concept of a well-grounded claim.  

Appellant seeks service connection for residual neck, back 
and brain injuries, which he claims he incurred in a jeep 
accident and also when he was hit on the head by a hatch 
cover of an armored personnel carrier in the winter of 1972 
and/or the spring of 1973.  Appellant states he was treated 
for his injuries at the Battalion Aid Station, Company A, and 
at the base dispensary in Baumholder, Germany.  He argues 
that the service medical records obtained do not include 
these medical treatment records, which substantiate the 
claimed injuries.  A request should be made to determine 
whether any further service medical records are available.  

Appellant states that fellow servicemen, Peter Lynn West, 
Specialist 4, and Private First Class Joe Copeland, witnessed 
his injury and had to pull him from the vehicle because he 
had been rendered unconscious after being his on the head by 
the hatch cover.  Appellant states that fellow servicemen, 
Private First Class Robert Heinze, and Private First Class 
Mohammed Schakur-Farsak, subsequently witnessed his seizure 
symptomatology.  Appellant should be given an opportunity to 
submit statements from these individuals.    

Appellant states that he has received treatment for the 
claimed disabilities by the following medical professionals 
and at the following medical facilities: from 1979 to 1985 at 
Good Samaritan Hospital in Portland, Oregon; from 1990 to 
1997 by Sultan Chopan, M.D., 2767 Olive Highway, Oroville, 
California 95966; from 1990 to 1997 by Claire Williams, M.D., 
2767 Olive Highway, Oroville, California 95966; from 1990 to 
1993 by Dr. Slavin, 2721 Olive Highway, Oroville, California 
95966; and, from 1990 to present at Oroville Hospital, 2767 
Olive Highway, Oroville, California 95966.  Although the 
veteran previously submitted medical releases for several of 
these physicians, these records have not been requested.  

Appellant states that he has received treatment for the 
claimed disabilities from 1997 to present at the VA Medical 
Center (VANCHCS Pleasant Hill outpatient treatment clinic) in 
Martinez, California.  All of these records have not been 
requested.  

VA's duty to assist the veteran includes obtaining relevant 
medical records where the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2004).

In view of the foregoing, this case is REMANDED to the RO for 
the following action.  VA will notify appellant when further 
action is required on his part.

1.  The AMC should contact the 
appropriate service department or any 
other federal agency and request 
additional service medical records for 
the period from December 1972 to June 
1973.  Appellant claims he sustained 
residual neck, back, and brain injuries, 
in a jeep accident and also when he was 
hit on the head by a hatch cover of an 
armored personnel carrier in the winter 
of 1972 and/or the spring of 1973.  
Appellant states he was treated for his 
injuries at the Battalion Aid Station, 
Company A, and at the base dispensary in 
Baumholder, Germany.  If there are no 
additional records, documentation of such 
should be placed in the record.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

2.  The AMC should provide appellant an 
opportunity to submit witness statements 
in support of his claim.  Appellant 
states that fellow servicemen, Peter Lynn 
West, Specialist 4, and Private First 
Class Joe Copeland, witnessed his injury 
and had to pull him from the vehicle 
because he had been rendered unconscious 
after being his on the head by the hatch 
cover.  Appellant states that fellow 
servicemen, Private First Class Robert 
Heinze, and Private First Class Mohammed 
Schakur-Farsak, later witnessed his 
seizure symptomatology.  The RO should 
assist him in obtaining this evidence.  

3.  Appellant states that he received 
treatment for the claimed disabilities by 
the following medical professionals and 
at the following medical facilities: from 
1979 to 1985 at Good Samaritan Hospital 
in Portland, Oregon; from 1990 to 1997 by 
Sultan Chopan, M.D., 2767 Olive Highway, 
Oroville, California 95966; from 1990 to 
1997 by Claire Williams, M.D., 2767 Olive 
Highway, Oroville, California 95966; from 
1990 to 1993 by Dr. Slavin, 2721 Olive 
Highway, Oroville, California 95966; and, 
from 1990 to present at Oroville 
Hospital, 2767 Olive Highway, Oroville, 
California 95966.  Appellant states that 
he has received treatment for the claimed 
disabilities from 1997 to present at the 
VA Medical Center (VANCHCS Pleasant Hill 
outpatient treatment clinic) in Martinez, 
California.  After obtaining any 
additional releases (the Board notes that 
some medical releases are already of 
record), the veteran's records should be 
requested.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

4.  The AMC should readjudicate the issue 
of service connection for residual 
injuries, which are claimed as neck, back 
and brain injuries, in accordance with 
the VCAA.  This should be based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should any 
claimed benefit be denied, the AMC will 
issue a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


